Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 9-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 06/27/2022.
Applicant's election with traverse of claims 1-8 in the reply filed on 06/27/2022 is acknowledged.  The traversal is on the ground(s) that Species I and II can be examined without any serious search burden.  This is not found persuasive because Applicant states “much of the subject matter of the Species II claims will have to be searched in some form or fashion by the Examiner when searching and examining the Species I claims (page 2 of the remarks filed 06/27/2022).  Applicant fails to recognize that there may be some overlapping subject matter however there is no generic claim and the overlapping subject matter recited in dependent claims requires a separate search approach and not all prior art would motivate a skilled artisan to modify every analogous reference. There is no clear definition of “foamy” within species II.  Applicant provided no actual evidence that the foamy molten glass of the density of the second species is the same glass melt of the submerged combustion melter nor the definition of a flint glass article thus there is no evidence that no search burden would exist.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeanvoine et al. (US 20040224833).
Regarding claim 1 and 3, Jeanvoine discloses a method of producing glass using submerged combustion melting
the method comprising:
preparing a vitrifiable feed material that includes a base glass portion, Jeanvoine refers to as the main portion, that provides primary glass-forming oxides [0074]-[0091], 
an oxidizing agent comprising a sulfate compound of 0.24% expressed as SO3 [0046],
Jeanvoine suggests selenium in 0 to 200 ppm [0083]/[0100] corresponding to a decolorant comprising either between 0.008 wt% and 0.016 wt% in claim 1
or manganese oxide [0099].  
Jeanvoine discloses the vitrifiable feed material, which is the auxiliary feed material, into a glass melt, the auxiliary melt, contained within melter 6 having a submerged combustion melter, at least [0115].
Jeanvoine discloses the glass melt corresponding to the amount in claim 1 of having a redox ratio that ranges from 0.1 to 0.4, 

Jeanovine discloses submerged combustion burners, thus discharging combustion products from the one or more submerged burners directly into and through the glass melt.
One skilled in the art knows that submerged combustion causes a force from the submerged burners that agitates the glass melt.  The agitation causes intermixing while melting, due to heat from the burners, the vitrifiable feed material into the glass melt.
Jeanovine suggests a final clear glass, flint glass, of less than 2% iron oxide [0017] corresponding to a total iron content corresponding to claim 1, Fe2O3 in an amount of, ranging from 0.04 wt% to 0.06 wt% and, 0.36 wt% [0053].
Jeanovine discloses both the base glass and the auxiliary glass mixing together in 4 see at least paragraphs [0011]-[0013]
	All of the overlapping ranges disclosed by Jeanvoine as discussed above are considered prima facie obvious as discussed in MPEP 2144.05: 
Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of [Sudo's temperature range] that corresponds to the claimed range. In re Malagari, 184 USPQ 549 (CCPA 1974). 
It would have been obvious to one having ordinary skill in the art to have determined the optimum value of a cause effective variable such as [spray droplet size] through routine experimentation in the absence of a showing of criticality in the claimed size. In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). 
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality.

Alternatively, it would be obvious to one skilled in the art to determine the optimum ranges as motivated by achieving the desired color of glass as taught by Jeanovine.
MPEP 2111.02
Discusses whether or not the preamble of a claim is considered a limitation is on a case-by-case basis.
In the present instance Jeanovine  flint glass in the present application is described as “sometimes colorless or nearly colorless” in [0005] of the specification as originally filed of the present application.
	Jeanovine discusses coloring a silicate glass however is considered to meet the preamble of claim 1, or alternatively make obvious decoloring, by suggesting a method of manufacturing a relatively clear, or flint, silicate glass to one of ordinary skill in the art as motivated to decolor and provide a final flint glass [0004], [0017], [0121] of Jeanovine.
Regarding claim 3, Jeanovine discloses the vitrifiable feed material of the main glass is formulated to provide the glass melt with a soda-lime-silica glass chemical composition comprising:
60 wt% to 80 wt% SiOz [0075]
8 wt% to 18 wt% Na2O [0076]
5 wt% to 15 wt% CaO [0077]
	All of the overlapping ranges disclosed by Jeanvoine as discussed above are considered prima facie obvious as discussed in MPEP 2144.05: 
Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of [Sudo's temperature range] that corresponds to the claimed range. In re Malagari, 184 USPQ 549 (CCPA 1974). 
It would have been obvious to one having ordinary skill in the art to have determined the optimum value of a cause effective variable such as [spray droplet size] through routine experimentation in the absence of a showing of criticality in the claimed size. In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). 
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeanvoine et al. (US 20040224833) as applied above and further in view of Jeanvoine et al. (US 20040168475) referred to as Jeanvoine ‘475 herein after
Regarding claim 2, as discussed above Jeanvoine discloses an oxidizing agent comprising a sulfate compound of 0.24% expressed as SO3 [0046] wherein the glass melt has a retained sulfate content of between 0.08 wt% and 0.1 wt% as expressed as SO3
Overlapping ranges are prima facie evidence of obviousness as discussed above.
Jeanvoine fails to disclose the sulfate compound is sodium sulfate. In an analogous art of forming glass using submerged combustion Jeanvoine ‘475 discloses using sodium sulfate as a source of sulfate in alkali silica glass [0006]-[0007].  It would be obvious to one of ordinary skill in the art to use sodium sulfate as a source of sulfate in the glass as motivated by Jeanvoine ‘475.

Claim(s) 4-5, is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeanvoine et al. (US 20040224833) as applied above and further in view of Wang et al. (US 2019/0284076)
Regarding claim 4, Jeanvoine discloses forming a glass container (at least [0002]) however fails to disclose the density of the auxiliary molten glass discharging from the submerged combustion melter to the refiner (7).
Wang discloses the molten glass exiting from a submerged combustion melter for forming a glass container having a density that ranges from 0.99 gm/cm3 to 1.3 gm/cm3 which overlaps with claim 4 range of 0.75 gm/cm3 to 1.5 gm/cm3
Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of [Sudo's temperature range] that corresponds to the claimed range. In re Malagari, 184 USPQ 549 (CCPA 1974). 
It would have been obvious to one having ordinary skill in the art to have determined the optimum value of a cause effective variable such as [spray droplet size] through routine experimentation in the absence of a showing of criticality in the claimed size. In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). 

Furthermore, Wang discloses the molten glass in the outflow of the submerged combustion melter has intense heating with the submerged combustion to mix, react, and chemically integrate the feedstock to the molten glass bath thus yielding a homogenous distribution of entrained bubbles and the above density [0033] thus it would be obvious to one skilled in the art to operate the submerged burners as motivated to optimize the heating, mixing and chemical integration of the glass and thus yield an appropriate density.   
Regarding claim 5, Jeanvoine discloses forming a glass article from the molten glass, such as hollowware or flat glass [0002], and wherein the glass may be colorless as discussed above.
Wang further discloses it is known in the art to provide decolorants to a soda-lime-silica glass as taught by Jeanvoine; Wang [0003].
It is well settled that determination of optimum values of cause effective variables such as these process parameters is within the skill of one practicing in the art. In re Boesch, 205 USPQ 215 (CCPA 1980). 
In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. 

Jeanvoine discloses a colorless glass and Wang discloses a clear glass.  Both Jeanvoine and Wang disclose the claimed invention except for wavelength, brightness, or purity.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the decolorants, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. One would have been motivated to optimize the color of the glass for the purpose of achieving a desired glass article meets flint glass specifications and motivated to alter the thickness of the glass for the intended use of the container, or flat glass as disclosed by the prior art.
A skilled artisan would recognize the properties of a dominant wavelength that lies between 572 nm and 578nm a brightness above 50%, and a purity below 16% are reliant upon the thickness, and color.  It has been established above that one skilled in the art would be motivated to optimize these features of thickness and color, the wavelength, purity, and brightness of claim 5 may only be relied on for patentability based on unexpected results commensurate in scope with the claimed method.  The burden is on the Applicant to show that the claimed properties of claim 5 are unexpected commensurate as directly related to the steps of claim 5 and would not yield from the motivation of a skilled artisan to achieve the desired color or thickness or the finished glass article.


Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeanvoine et al. (US 20040224833) and Wang et al. (US 2019/0284076) as applied above and further in view of Matesa (US 4780121)
Regarding claim 6, both Jeanvoine and Wang disclose refining the submerged combustion melted glass.  
Wang discloses the refined molten glass from a submerged combustion melter has a density that ranges from 2.3 gm/cm3 to 2.5 gm/cm3 [0035]
Wang discloses the molten glass in the outflow of the submerged combustion melter has intense heating with the submerged combustion to mix, react, and chemically integrate the feedstock to the molten glass bath thus yielding a homogenous distribution of entrained bubbles and the above density [0033] thus it would be obvious to one skilled in the art to operate the submerged burners as motivated to optimize the heating, mixing and chemical integration of the glass and thus yield an appropriate density.
Jeanvoine discloses thermally conditioning the refined molten glass, or auxiliary glass, by mixing the main glass and cooled auxiliary glass, or a conditioned molten glass, having a temperature between 1100°C and 1300°C [0032]/[0038] which overlaps with the range of claim 6 of 1050°C and 1200°C; and 
delivering a molten glass gob, or parison, of the refined, or conditioned, molten glass into a glass container forming machine and forming a glass container from the molten glass gob which is known in the art as evidenced by [0004] of Wang. 
Neither Jeanvoine nor Wang disclose the temperature of refining.
In an analogous art, Matesa discloses an adequate refining temperature for soda lime silica glass, such as those disclosed by Jeanvoine and Wang is 1370 to 1540 degrees Celsius (Col 6; lines 19-31). Thus it would be obvious to refine the glasses of Jeanvoine within this temperature range as motivated by Matesa disclosing it as a suitable refining range.

Claim(s) 7-8, is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeanvoine et al. (US 20040224833) and Wang et al. (US 2019/0284076) as applied above and further in view of Faulkinbury (US 20180105446)                                                                                                                                                                          
Regarding claim 7, Jeanvoine discloses discharging the molten glass from the submerged combustion melter at a specific throughput rate that ranges from 5 tons per day per meter squared of cross-sectional area of the submerged combustion melter to 25 tons/day/m r combusting a combustible gas mixture at each of the one or more submerged burners [0026];
maintaining a temperature of the glass melt between 1200°C and 1500°C at least [0055].
Jeanvoine gives an example of the submerged combustion melter having 100 tons/day [0028] thus overlapping the residence time of the glass melt between 1 hour and 10 hours.
Regarding claims 7-8, Jeanvoine  oxygen-to-fuel ratio ranging from stoichiometry to 30% excess oxygen relative to stoichiometry.
In an analogous art of submerged combustion melting (Fig 1, [0001]) Faulkinbury discloses the fuel to oxidant in the submerged burners with oxygen flow  of 0.9 to 1.2 stoichiometric flow rate of oxygen obtain complete fuel combustion.  It would be obvious to one of ordinary skill in the art to be motivated to apply the fuel to oxygen ratio of Faulkinbury to the submerged combustion burners of Jeanvoine as motivated by complete combustion of the fuel as disclosed by Faulkinbury.
Additionally one skilled in the art would be motivated to optimize any residence time/ pull rate in the submerged combustion furnace by the mass of glass in the auxiliary furnace, to maximize efficiency of the entire plant as disclosed by Jeanvoine [0026].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20210155521 sodium sulfate
US 20190284079 sodium sulfate refining agent
US 20160289114, disclosed in [0034] of Wang and Fig 2 indicates silicates glass with Mn and Se, flint glass Fig 3 wavelength of 572-578 above 50% transmittance
US 5922097 flint glass composition
US 4634461, US 4632687 clear glass, 380nm at thickness of 6 mm, at least 60% transmittance iron redox ratio of 1.5 to 3.0
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODI COHEN FRANKLIN whose telephone number is (571)270-3966. The examiner can normally be reached Monday-Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindelang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JODI COHEN FRANKLIN
Primary Examiner
Art Unit 1741



/JODI C FRANKLIN/Primary Examiner, Art Unit 1741